 

 

2046-CC00257

IN THE CIRCUIT COURT OF TANEY COUNTY, MISSOURI

LEISA GROVES

Plaintiff,
VS. Case No:

KENT INTERNATIONAL INC.
Serve: The Corporation Trust Company
, Corporation Trust Center

1209 Orange St.

Wilmington, DE 19801

WAL-MART STORES EAST, L.P.
Serve: CT Corporation System
120 South Central Ave.
Clayton, Missouri 63105

WALMART, INC.

Serve: CT Corporation System
120 South Central Ave.
Clayton, Missouri 63105

Defendants.

 

PETITION

 

COMES NOW, Plaintiff, Leisa Groves by and through counsel brings the following
Petition against Defendants:

1. Plaintiff is a citizen and resident of Taney County, Missouri.

2. Defendant, Kent International, is a Delaware corporation, headquartered in New Jersey,
doing business in Missouri. |

3. Kent transacted business in Missouri, entered into contracts in Missouri, and committed
the tort underlying this suit in Missouri.

4. Defendant Wal-Mart Stores East, L.P. (“Wal-Mart”), is a Delaware corporation and at all

times pertinent to this petition was authorized to do business within the State of Missouri.

 

Page | of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 1 of 38

Wd L:L0 - 0202 ‘20 Jaquiaaoy - Asue, - pay Ayeoiuonoa]y

 
 

5. Defendant Walmart Inc. is a Delaware corporation and at all times pertinent to this
petition transacted business in Missouri.

6. Defendants transacted business in Missouri, entered into contracts in Missouri, and
committed the tort underlying this suit in Missouri.

7. Venue is proper pursuant to § 508.010 R.S.Mo. in that Plaintiff was first injured by
Defendants’ wrongful acts and negligent conduct in Taney County, Missouri.

GENERAL ALLEGATIONS

8. Plaintiff purchased a three wheeled bike (“trike” or “tricycle”) for $149.00 on December
28, 2015 from Walmart store #4381 located at 1101] Branson Hills Parkway, fanaa,
Missouri in Stone County, Missouri.

9. A true and accurate copy of her receipt appears below:

S™ 4381 ope 00003497 Tel 71 TRO 0658]

NOT ON FILE > 400070002330

NOT OH PILE > 400070002330

TRICYCLE DOG QTY ix 149.00 ap
AL 143,00

oe aa PILE > 60
‘OLDER Obestass2757g 14.47 aD
SUBTOTAL 4163.47

is .
CAM? 000000017835 ATES
VISA CREDIT

ATD ap00000031010
I Sees
O01 CVER 5)
TC B2IBIREBSPZIEEeN 0000 arc oo
are a00s OFF ODsardes ae
Fees T oo
TERMINAL @ SCO10401 1ST PB
“HO SI@HATORE
APPROVAL 6 O41d
REF 9 1042000314
12/28715 11:38:09
SALES TAK 1 1d.ge
TOTAL 178.35
VISA TEND 178.35
CHASGE DUE 0.00

***SURVEY OPFERED* «=
Tet 7788 1730 3601 7223 6743 6
12/28/15 11:38:13

10. The tricycle was partially assembled and adjusted by Kent Industries prior to shipping.

11. The tricycle was finally adjusted and assembled at the Walmart Store by a Walmart

employee.

 

Page 2 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 2 of 38

Wd LP'L0 - 0202 ‘20 Jequienon - Aauel - payly Ajpeoiuosary
 

12, The assembly instructions appear on pages 13-33 of the Kent Adult Tricycle manual.

13. The major parts of the Kent Industries trike are shown in the diagram below:

‘ADULT TRIKE PARTS IDENTIFICATION
NOTE: This is a typical bicycle. Your bike
may have other or different parts, and in some

cases, may not have all parts shown here. g a Brake Lever

Handlebar

a)
om Seat Post Stem
SU Head Sel

VV Head Tuba

Front Brake
Front Fender

 

 

 
  
   
     
  

  
 

 
   

   
   

NUAITTDS

  
        
 

Rear Fender. cent >
PS NNUES
Cae =,

 

14. Walmart offers and advertises “free in-store bike assembly” and sells its bikes in an
assembled and ready-to-ride state.

15. In the past, Walmart contracted with third-party vendors to assemble its bikes and to
bring the assembled bikes to its store. Upon information and belief, in or about 2014,
Walmart began assembling its bikes in-house, using its own employees.

16. Upon information and belief, Walmart’s bike assemblers were the same employees
assembling Walmart’s patio furniture and other products in the stores.

17. Upon information and belief, Walmart’s bike assemblers received inadequate or no

training with respect to assembling bikes and trikes.

Page 3 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 3 of 38

Wd LP:L0 - 0202 'Z0 Jaquianon - Aauey - payy Ayeoiuossa/3

 
 

 

18. Upon information and belief, Walmart’s bike assemblers do not have accessible, or do not

19. Assembly checklists are crucial to maintaining safety standards and are readily available

20.

21,

22.

23.

24.

25,

fill in, a checklist upon completing a bicycle or tricycle assembly.

at no costs from a multitude of suppliers.

Moreover, there are many companies that offer training services and certification for bike
/ trike assemblers. For example, Barnett Bicycle Institute offers training and exam
administration for the BSE (Bicycle Standard of Excellence) Level 1 Certification and
BSE Level 2 Certification.

United Bicycle Institute is another company that offers training and certification for bike /
trike assemblers and offers a Certified Bicycle Technician program.

Upon information and belief, Walmart could have trained and certified its bike / trike
assemblers for less than $30.00, but chose not to.

Moreover, Walmart could have purchased or created training videos for its bike
assemblers but chose not to and chose not to make use of companies that offer bike
assembly training via on-demand videos on the Internet.

Upon information and belief, Walmart’s bike and trike assemblers are so pressured to
assemble bikes and trikes as fast as they can to meet the demand of customers, that they
do not have time to properly inspect the bikes after assembly and fail to inspect even the
most basic safety features, such as making sure that bolts are properly tightened or that
brakes and tires are properly installed.

Upon information and belief, Walmart’s bike / trike assemblers do not follow the
procedures a reasonably prudent store would follow prior to placing assembled bikes for

sale to the public.

 

Page 4 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 4 of 38

Wd bP:10 - 0202 ‘20 Jequianon - Aeue - payy Aesiuonoayy
 

26. Upon information and belief, Walmart does not have a procedure in place for an
assembled bike / trike to be inspected by a certified or properly trained third-party or in-
house inspector before placing the bike on the sales floor.

27. Kent International published an “Adult Tricycle Assembly Manual” that covers its model
number GS12600!.

28. In the introduction to the manual, it contains the following warning:
A DANGER! Failure to properly assemble and maintain your bicycle could result in serious injury or death to the rider.

29. However, Defendants provided Plaintiff no manual or other documentation at the time of
purchase and no manuals or documentation were attached to the tricycle.
30. The manual published by Kent but not distributed to Plaintiff would have warned her,
among other things, of the following:
a. “Check your brakes.”
b. “carefully read and follow manual before riding”
c. “If you have any doubts about the assembly . . . You must have it assembled .. .
by a professional bicycle mechanic.”
d. “DANGER! Failure to properly assemble and maintain your bicycle could result
in serious injury or death to the rider.”

€.

CAUTION Belore you ride the bicycle, check the brake and other paris of the bike. Make sure all pans are tightened, assembled

correctly and working properly. Take your first ride in a large, open, level area. If you have a problem, check the assembly instructions

and follow the maintenance procedures in this book. If you du aot feel cumfurtable with your skills in assembling or adjusting the bike,
please take it to a professiunal bike repairman.

 

' All references in this Petition to the Kent Industries’ manual are the product of research by Plaintiff's counsel after
Plaintiff retained counsel and after all of her claims had fully accrued. Plaintiff was not aware of the manual’s
existence at any time relevant to the accrual of her claims.

 

Page 5 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 5 of 38

Wd LP'L0 - 0202 ‘20 Jequianon - Aoue| - pally Ayjeotuonoa3
 

 

   
 
  

TOAVOLD INJURY. THIS PRODUCT MUST BE PROPERLY ASSEMBLED BEFORE USE. WE
STRONGLY RECOMMEND THAT VOU REVIEW THE COMPLETE ASSEMBLY GUIDE AND
PERFORM CHECKS SPECIFIED IN THE OWNER'S MANUAL BEFORE RIDING.

A BEFORE EVERY RIDE:

Just a minute spent before each ride can significantly improve your safely and the enjoyment of your ride, So, each time before you
_ Fide make a habit of performing the following safety checks.

* Stand in front of the bicycle facing rearward and hold the front wheel securely between your legs. Try to twist the handlebar and
verify that they do not move. Then pull the handlebars up, tying to lift the bike. There should be no movement,

* Try to push the front wheel from side to side and confirm that it feels tight and will not wobble. Lift the front wheel up by the
handlebars and strike wheel downward with the heel of your hand and conrirm that itis securely attached to the wheel, Spin the
front wheel and confirm that it docs not wobble or contact the fork or brake pads.

* Try to Lift, push down on and twist the seat to confirm that it is tight.

* Look at the connection of the pedals to the crank arm. You should see no pedal screw threads and the pedal should feel firm and
be parallel to the ground.

* Apply your brake(s) and make sure that they feel firm to the touch, and then spin the whcel(s). Apply the brakes. They should
stop the wheel(s).

* Check to be sure that fenders and accessorics are firmly attached and will not contact any moving parts. Make sure all reflectors
are in position and not broken.

 
    

 

31. The tricycle was labeled with model number GS12600 and serial number $150405775.

32. The tricycle is designed for a single occupant/operator and includes a cargo basket behind
the operator.

33. The tricycle has a single speed, free-wheel drivetrain and utilizes front and rear brakes
that are independently actuated through hand levers located on the handlebars.

34. The front brake incorporates a traditional cable actuated “linear pull” rim brake design

 

(a.k.a V-brakes) while the rear brake utilizes a cable actuated “band brake” design.

35. Both the front and rear brakes are cable actuated,

36. The adjustment of the cable tension can be accomplished either via the cable clamp near
the braking mechanism or via the threaded adjuster near the brake lever.

37. Typically, the initial brake adjustment is done by setting an appropriate cable length with
the cable clamp then the adjusters are used for “fine-tuning” the cable tension.

38. April 4, 2016 was a dry, mostly sunny day with a high of 72°F.

 

Page 6 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 6 of 38

Wd Lb:L0 - 0202 ‘ZO Jaquwienon - Aauey - payi4 Apeoiuooas3

 
 

39,

40.

41.

42.

43,

44.

45.

46.

47.

During the afternoon of that day, Plaintiff attempted her first ride on the Kent Industries
adult tricycle she purchased at Walmart.

Plaintiff walked the trike from her carport, down her driveway and onto the street located
in front of her residence located at 209 Cliff Drive, Branson, Missouri.

She mounted the tricycle, pedaled once and the trike started moving forward on a
downhill grade.

The grade of her residential street varies between approximately 4 to as much as 7 or 8
degrees with an average grade of approximately 9.1%.

Plaintiff tried to apply the brakes but they were insufficient to slow the trike as she
approached a T intersection.

Because she was travelling at a high rate of speed toward a curb and utility pole at the
end of the street, she had no choice but to attempt to turn to avoid a direct and head-on
collision with the curb and the utility pole.

Because of the trike’s insufficient braking system, the attempt to navigate the turn failed
and she crashed, launching Plaintiff over the handlebars, face-first into the curb and
pavement

As a result of the brake failure, Plaintiff suffered abrasions, cuts and swelling of left wrist
and knee, left forehead, left cheek and left periorbital region; swelling, bruising and cuts
to left upper lip, fracture of left lateral incisor tooth, broken nose and traumatic brain
injury.

Plaintiff continues to suffer from side effects of the traumatic brain injury which includes
persistent and severe headaches, chronic tinnitus, sensitivity to sound, mental confusion,

difficulty learning and understanding, difficulty creating new memories, abnormal

Page 7 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 7 of 38

 

Wd bP:L0 - 0202 ‘20 sequianon - Aue, - pally Ajeoiu0y9813
 

 

laughing and crying, aggression, impulsivity, irritability, lack of restraint, anger, anxiety,
dizziness, fatigue, nausea, vomiting, blurred vision, concentration difficulties, stiff and
painful muscles, difficulty speaking, difficulty putting thoughts to words, slurred speech
and sensitivity to light.

48. Since the initial examinations and treatment, Plaintiff has continued to experience both
transient and clinical signs of craniocerebral trauma which include mental confusion,
blurred vision, concentration difficulties, difficulty thinking and understanding, inability
to create new memories, inability to recognize common things, abnormal laughing and
crying, aggression, impulsivity, irritability, lack of restraint, persistent repetition of words
and actions, stiff muscles, persistent ringing in ears, and sensitivity to sound, as more
fully set forth in her treatment records.

49. To date, Plaintiff has sustained special damages as follows: $5,031 for dental and
$37,492.25 for medical treatment.

50. Because of her injuries, Plaintiff has suffered a dramatic loss of income.

a. In 2013 Plaintiff's income was $50,893.00: in 2014 her income was $50,96!; in
2015 her income was $52,827. .

b. After the accident on April 4, 2016, her income decreased to $39,961 in 2016;
$31,160 in 2017, $27,833 in 2018 and finally in 2019, her income was $21,422.

51. Plaintiff will sustain future medical bills and expenses, suffer future lost wages and

sustain future impairment.

 

Page 8 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 8 of 38

Id bb:L0 - 0Z0z ‘20 Jequianon - Aaue_ - pally Ayeoiuonoay

 
 

COUNT I - STRICT PRODUCT LIABLITY

52. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more fully
herein.

53. Kent industries sold the trike to the Walmart Defendants who then sold it at retail to
Plaintiff and in doing so, each of the defendants sold the trike in question in the course of
their businesses.

54. At the time of each sale, the product was in a defective condition unreasonably dangerous
when put to a reasonably anticipated use in that:

a. On-product labeling of the subject tricycle indicates that it was designed and
manufactured to meet the US CPSC (consumer product safety commission)
regulations for bicycles.

b. The CPSC bicycle regulations are contained in the US Code of Federal
Regulations at 16 CFR Part 1512. Parts 1512.5 and 1512.18 contain stopping
distance requirements and test procedures which state that the vehicle must be
capable of stopping within 15 feet from a speed of 15 mph while actuating only
one brake system at a time.

c. Another way of stating the CFR braking requirements is that the trike’s braking
systems must individually be capable of generating a deceleration rate of 0.50g.

d. Post-accident calculations by our engineer show that the subject trike’s braking
systems are only capable of generating a deceleration rate of 0, 15g for the front
brake and 0.08g for the rear brake.

€. The subject tricycle exhibited insufficient braking capability and does not meet

the CPSC regulations for bicycles in that (a) the braking capability of the front

 

Page 9 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 9 of 38

Wd bYL0 - 020 ‘20 sequianony - Aaue - payiy Ayeouojoaly
 

brakes was approximately 30% of the requirement published in the CPSC bicycle
regulations and (b) the braking capability of the rear brakes was approximately
16% of the requirement published in the CPSC bicycle regulations.

f. Kent industries failed to comply with CPSC regulations at the time of
manufacture as set forth above.

g- The Walmart defendants failed to comply with the CPSC regulations at the time
of final assembly.

h. The Walmart defendants failed to comply with the CPSC regulations at the time
of final sale.

i. Alternatively, the trike was defectively designed and/or manufactured in a manner
that prevented it from demonstrating sufficient braking when put to its intended
uses

55. Defendants intend that adult tricycles be used in the following manner: “These bikes are
intended for use on public roads, paths or tracks that are in good condition. These bikes
are NOT intended for off-road use.” (Owner’s Manual, page 2).

56. Plaintiff put the product was put to use in a reasonably anticipated manner by riding the
trike on a public road that was paved and in good condition, in the manner defendants
intended for it to be ridden in; and

57. As a direct and proximate result, the plaintiff was damaged as a direct result of a

defective condition which existed at the time the product was sold in that she was unable
to brake the bicycle due to the defective conditions set forth above.
WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and

severally, and for such other relief as the Court deems just and proper.

Page 10 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 10 of 38

Wel 1:10 - 0202 ‘20 Jaquienony - Kauey - pai Ajeo1uonoerg

 
 

 

COUNT II -- NEGLIGENCE PER SE

58. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more fully
herein.

59. The United States Consumer Product Safety Commission is an independent agency of the
United States government.

60. The CPSC seeks to promote the safety of consumer products by addressing
“unreasonable risks” of injury; developing uniform safety standards; and conducting
research into product-related illness and injury.

61. Defendants are each regulated by the CPSC.

62. Manufacturers, distributors, and/or retailers of consumer products, have a legal
obligation to immediately report the following types of information to the CPSC:

a. A defective product that could create a substantial risk of injury to consumers;

b. A product that creates an unreasonable risk of serious injury or death;

c. A product that fails to comply with an applicable consumer product safety rule or
with any other rule, regulation, standard, or ban under the CPSA or any other
statute enforced by the CPSC; and

d. Certain types of lawsuits. (This applies to manufacturers and importers only and
is subject to the time periods detailed in Sec. 37 of the CPSA.

63. Plaintiff reported her injury and the defective condition of the tricycle to Defendants.

64. Defendants had an obligation to report same to the CPSC.

65. Defendants failed to report the defective tricycle to the CPSC.

66. Defendant made no report to the CPSC arising out of Plaintiff's trike wreck.

Page 11 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20. Page 11 of 38

 

Wd bb:L0 - 020z 'Z0 Jequianon - Aue - pays Ayeoiuooa/y

 
 

67. The CPSIA implements the most sweeping revision of United States consumer product
safety laws since 1972, when Congress enacted the original Consumer Product Safety
Act (CPSA).

68. In 2008, Congress enacted the Consumer Products Safety Improvement Act (Pub. L. No.
110-314, 122 Stat. 3016 (codified in scattered sections of 15 U.S.C.)).

69. Congress enacted the Consumer Products Safety Act (CPSA) in 1972 and it is found at
15 U.S.C. §§ 2051-2089.

70. The CPSIA also amended other statutes that CPSC administers, notably the Federal
Hazardous Substances Act (“HAS”) 15 U.S.C. §§ 1261-1276 (1960) (FHSA).

71. Congress granted the CPSC the power to regulate Bicycles under the Federal Hazardous
Substances Act.

72. Defendants are required to comply with the CPSA, the CPSIA and the HSA and the mles
promulgated thereunder.

73. The CPSA, CPSIA and HSA, and rules promulgated thereunder pronounce via a statute
and rule what the conduct of a reasonable tricycle manufacturer and retailer must be.

74. Congress, via the CPSA, CPSIA and HSA established a statutory standard of care as to
the design, manufacturing, assembly, and sale of bicycles, tricycles, and established the
minimum requirement for the braking systems for same.

75. Defendants violated the CPSA, CPSIA and HSA in one or more material respects
including but not limited to their failure to comply with 16 CSR 1512.5.

76. As a direct and proximate result of Defendant’s violation, Plaintiff was damaged.
WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and

severally, and for such other relief as the Court deems just and proper.

 

Page 12 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 12 of 38

Wd L¥:L0 - 0202 ‘ZO Jaquianoy - Aauey - payi4 Ayeoiuonoas3
 

 

COUNT III -- NEGLIGENCE
77. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more fully
herein.
78. Defendants owed Plaintiff a duty to use reasonable care and caution.
79. Defendants were negligent.in the following respects:
a. Failure to use reasonable care in the design of the trike’s brake system;
b. Failure to use reasonable care in the manufacture of the trike’s brake system;
c. Failure to use reasonable care in the partial assembly of the trike;
d. Failure to properly train and supervise the trike / bike assemblers;
¢. Failure to use reasonable care in the final assembly of the trike;
f. Failure to use a checklist in the assembly of the trike;
g. Failure to do a final safety inspéction of the trike prior to delivery to Plaintiff:
h. Failure to wam plaintiff of the dangers associated with the trike;
i. Failure to wam plaintiff about the proper use of the trike;
j. Failure to deliver an operator’s manual to Plaintiff at the point of sale.
80. As a direct and proximate result, Plaintiff was damaged.
WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and
severally, and for such other relief as the Court deems just and proper.
COUNT IV - BREACH OF IMPLIED WARRANTY
81. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more fully
herein.
82. Defendants, acting alone or together, are merchants.

83. Defendant Kent sold the Walmart Defendants the trike.

 

Page 13 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 13 of 38

Wd 1-0 - 0202 20 JaqUWeAON - Aauey - payl4 Ayeoiuoqoay

 
 

 

84. At the time of this sale, the trike was not merchantable due to the defective braking
system.

85. The Walmart Defendants sold Plaintiff goods, namely the trike at issue.

86. At the time of the final sale, the trike was not merchantable.

87. As a direct and proximate result, Plaintiff suffered damages caused by the defective
nature of the trike’s braking system.

88. Plaintiff provided notice of injury to Defendants.

89. Defendants acknowledged Plaintiff's notice of injury by (a) sending out an engineer to
photograph and inspect the trike; and by (b) paying $13,425.46 towards Plaintiff's
medical bills and expenses.

WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and
severally, and for such other relief as the Court deems just and proper.
COUNT IV ~ BREACH OF EXPRESS WARRANTY

90. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more fully

herein.

91. Defendants sold goods to the plaintiff via the stream of commerce;

 

92. Defendants made a statement of fact about the kind or quality of those goods;

93. At the time of sale, Defendants’ agent told Plaintiff the bike was in good working order
and was carefully assembled and was ready to ride.

94. The statement of fact was a material factor inducing the Plaintiff to purchase the goods.

95. The goods did not conform to that statement of fact.

96. The nonconformity injured the Plaintiff: and

97. Plaintiff notified the Defendants of the nonconformity in a timely fashion.

 

Page 14 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 14 of 38

Wd 1:10 - 0202 ‘ZO saquiaaon - Aauey - payig AyeaiuoNoaly

 
 

 

98. The express warranty was in no way limited or disclaimed.
99. As a direct and proximate result, Plaintiff was damaged.
WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and

severally, and for such other relief as the Court deems just and proper.

COUNT IV -- BREACH OF LIMITED WARRANTY

100. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more
fully herein.

101. Kent Industries sold goods to the plaintiff via the stream of commerce;

102. Kent sold the trike with a written limited warranty. A true and accurate copy of

the limited warranty appears below:

UMITED WARRANTY
This Limited Warranty extends only to the original retail purchaser, who must produce proof of purchase in order to validate ony claim.
This warranty is not uansferable to anyone else.

What does this Limited Warranty cover? This warranty covers all parts of the bicycle to be free of defects in workmanship and materials,

What must you do to keep the Limited Warranty in effect? This warranty is effective only if:

- The bicycle is completely and correctly assembled.

- The bicycle is used under normal conditions for its intended purpose, by a person that properly fits and is capable of controlling the bicycle.
. ° The bicycle receives all necessary maintenance and adjustments.

Whatis not covered by this Limited Warranty? This warranty docs nol include labour and transponation charges. The bicycle is designed
for general transportation and recreational use only. This warranty docs not cover normal wear and tear, paint, rust, normal maintenance items,
personal injury, or any damage, failure, or loss that is caused by accident, improper assembly, maintenance, adjustment, slorage, or use of the
bicycle.

This Limited Warranty will be void if the bicyele is ever:
+ Used in any competitive spon.
- Used for stunt riding, jumping, acrobatics or similar activily,
- Installed with a motor or modified in any other way.
- Riddeo by more than onc person at o time.
- + Rented or used for commercial purposcs.
- Used io a manner contrary to the instructions in this OQwner’s Manual. Kent International will not be liable for incidental or consequential
loss or damage, due directly or indirectly from use of this product.

For how long does this Limited Warranty last? The frame is warranted for the usable life of the bicycle, Kent Intemational will replace
the frame at no charge, should it fail in any weld point when the cycle has been used in o normal manner, and determined by our inspection.
Kent will also replace the bicycle fork if it should fail ot any weld point. You must reccive poor authorization from Kent Customer Service,
before returning any product or parts. All other components are warranted against defecis for six months from the datc of purchose when
properly assembled and used in a normal manner.

What will Kent do? We will replace, without charge to you, any frame, fork, or component found to be defective by KenL CONSUMER
MUST PAY ALL LABOR AND TRANSPORTATION CHARGES CONNECTED WITH THE REPAIR OR WARRANTY WORK.

* How do you get service? Phone the Customer Service Department (8am - 4pm E.5.T.) at 1-800-451-KENT. All warranty claims should be
made to Kent International, Inc, 60 E, Halsey Rd. Parsippany, NJ 07054 USA,

What rights do you have? This limited warranty gives you specific legal rights. You may also have other rights which vary from State to State,

55
103. The goods did not conform to the warranty.
104, The nonconformity injured the Plaintiff; and

Page 15 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 15 of 38

 

Wd 1:10 - O20Z ‘ZO Jaquienon - Asuel - payiy Ajjeoiu0j9a;3

 
 

10S. Plaintiff notified the Defendants of the nonconformity in a timely fashion.
106. Defendant Kent breached the warranty.
107. As a direct and proximate result, Plaintiff was damaged.

WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and
severally, and for such other relief as the Court deems Just and proper.
COUNT VI -- MISSOURI MERCHANDISING PRACTICES ACT

108. Plaintiff incorporates the foregoing paragraphs by reference as if set forth more
fully herein.

109. The trike is considered to be "merchandise" as the term is defined in RSMo.
§407.010(4).

110. Defendants, acting together, offered the trike for sale and did sell the Subject trike
to Plaintiff for cash and, therefore, the transaction in question is a "sale" as the term is
defined by RSMo. §407.010(6). |

111. At the time of sale, Defendants’ agent represented to Plaintiff the bike was in
good working order and was carefully assembled and was ready to ride.

112. Defendants used and engaged in acts of deception, fraud, false pretense, false
promise, misrepresentation, unfair practice, concealment, suppression and omission of
material facts before and during the sale of the trike to plaintiff in violation of RSMo.
§407.020.

113, Plaintiff purchased the trike for personal, family and household purposes and the

trike has only been used as a personal trike since its purchase by Plaintiff.

Page 16 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 16 of 38

 

Wd bP:L0 - 0202 'Z0 JequiaAoN - Aue] - pally Ayeoiuonoal3
 

114. Plaintiff has suffered and continue to suffer an ascertainable loss of money and
property as a result of Defendants’ use and employment of a method, act or practice
declared unlawful by RSMo. §407.020.

115. Specifically, Plaintiff has and will incur significant costs to evaluate, diagnose,
remove, repair and replace the damaged tricycle.

116. Specifically, Plaintiff suffered personal injury, pain, suffering, lost wages,
medical bills and expenses.

117, Plaintiff has and will incur attorney fees and expenses and requests the court
award her same.

WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and
severally, for attorney fees and costs under the MMPA, and for such other relief as the Court
deems just and proper.

DOUGLAS, HAUN & HEIDEMANN, P.C.
901 E. St. Louis Street, 12° Floor
Springfield, MO 65806

Telephone: (417) 893.6876
Facsimile: (417) 826-2845

Email : craig@dhhlawfirm.com

By: /s/ Craig R. Heidemann

Craig R. Heidemann
Missouri Bar No. 42778
Attorney for Plaintiff

 

Page 17 of 17

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 17 of 38

Wd Lt:L0 - 020d ‘20 Jequianon - Aauel - payi4 Aeoiuonoaly
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY M MERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. > BOX Y oe

Nature of Suit:

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: WALMART, INC.
Alias:

 

CT CORPORATION SYSTEM
120 SOUTH CENTRAL AVENUE
CLAYTON, MO 63105

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan, tm

Date Clerk
Further Information:

 

TANEY COUNTY

 

 

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, 4 person of the defendant's/respondent’s family over the age of
15 years who permanently resides with the defendant/respondent.
CH (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

(name) (title).
LJ other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge §$ 10.00
Mileage $ ( miles @ $. per mile)

Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

 

OSCA (06-18) SM30 (SMER) Ger GepOUsy/CORMPAUIBRANNY # DSVGEHEAL 1-31 Filed 12/29/AG PrBtadyer HEnCH03B Rules 54.01 - 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY M MERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

- |P OBOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:
KENT INTERNATIONAL INC. ao ok STREET
+. 129
Nature of Suit:
CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: WALMART STORES EAST LP
Alias:

 

CT CORPORATION SYSTEMS
120 S CENTRAL AVE
CLAYTON, MO 63105

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan,tm

Date Clerk
Further Information:

 

 

 

TANEY COUNTY

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
C delivering a copy of the summons and a copy of the petition to the defendant/respondent.
TC leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant’s/respondent'’s family over the age of
15 years who permanently resides with the defendant/respondent.
_] (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
C] other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons
Non Est 3.
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ { miles @ §. per mile)

Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

 

OSCA (06-18) SM30 (SME GE" GPO EY BPPAVBOVY # TSSUEREAL 1-3 1 Piled 12/29/09 Prmagiee amie Rules 54.01 - 54.05,

13, and 54.2 6.140, and 506.150 RSMo
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiffs/Petitioner’s Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: KENT INTERNATIONAL INC.

Alias:
THE CORPORATION TRUST COMPANY
1209 ORANGE STREET
WILMINGTON, DE 19801
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

11/03/2020 /s/ Amy Strahan, tm

TANEY COUNTY Date Clerk
Further Information:

 

 

 

 

Officer’s or Server's Affidavit of Service

| certify that:
1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. | have served the above summons by: (check one)
CT delivering a copy of the summons and a copy of the petition to the defendant/respondent.
L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with , 4 person of the defendant's/respondent's family
over the age of 15 years who permanently resides with the defendant/respondent.

_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
L] other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).

 

lam: (check one) ([] the clerk of the court of which affiant is an officer.
(] the judge of the court of which affiant is an officer,

Seal) CJ authorized to administer oaths in the state in which the affiant served the above
( summons. (use for out-of-state officer)

[_] authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees
Summons
Non Est
Mileage

$
$
$
Total $

( miles @ $ per mile)

 

See the following page for directions to officer making return on service of summons.

 

OSGA (07-18) SM60 (SME Ee CAZO4E\ LOB RACES VE ZERHLFAENt 1-31 FREMPPLOZD) PagRAG Of 8H 07, 54.14, 5420;
F ; Nd 10

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant's/respondent's refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
30 days after service.

 

 

 

OSCA (07-18) SM60 (SMES) Ker Goartiiee COB DOCUERANIOY 2PEMOMAENt 1-32 FiRoLCEO LEONA) PageRolds 6f:9B4.07, 54.14, 54.20;

506.500, 506.510 RSMo
 

 

 

IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI ) I U3
Judge or Division: Case Number: 2046-CC00257
JEFFREY M MERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN
P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO_65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

The State of Missouri to: KENT INTERNATIONAL INC.

 

Alias:
THE CORPORATION TRUST COMPANY “7c CT CORP oe
1209 ORANGE STREET Centro
WILMINGTON, DE 19801 120 LUE CICA
COURT SEAL OF You are summoned tV appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

11/03/2020 /s/ Amy Strahan, tm
TANEY COUNTY Date Clerk
Further Information:

Officer's or Server's Affidavit of Service

 

 

 

 

| certify that:
4. {am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. | have served the above summons by: (check one)
([] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
defendant/respondent with _ a person of the defendant's/respond
over the age of 15 years who permanently resides with the defendant/respondent.

tis family
(] (for service on a corporation) delivering a copy of the summons and a copy owe! BRAND ON:
2 (title).

ri

(name)

other: - INTAKE SPECIALIST-
Served at _ __. Cv CoO ei> © ‘address)

in i hy ~ County, (state Hr (time).
7 Om ’ éhKi)

Printed Name of Sheriff or Server
Subscribed and sworn to before me this (day)
| am: (check one) (Cl the clerk of the court of which affiant is an officer.
(] the judge of the court of which affiant is an officer.
[_] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)
[_] authorized to administer oaths. (use for court-appointed server)

 

 

 

 

 

 
      

 

heriff or Server_.d
(month) ©? (year).

 

(Seal)

 

Signature and Title

 

Service Fees
Summons §$

 

 

 

 

 

 

 

Non Est $
Mileage $ ( miles @ $ per mile)
Total $
zs See the following page for directions to officer making return on service of summons.
YA) (07-18) SM6O {SMOS) For Court Use Only. Document ID# 20-SMOS-66 1 of 2 (2046-CC00257) Rules 54.06, 54.07, 54.14, 54.20;

if Ihe Ja. Case P2060 0344-84 Boe epyie CHO FIS page 2 oe
 

 

 

IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI ? lo 7 Sd
Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN
P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO_65613

 

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: KENT INTERNATIONAL INC.

Alias:
THE CORPORATION TRUST COMPANY “Io CrCORP Be
1209 ORANGE STREET Cetra
WILMINGTON, DE 19801 120 5 CCU ChCe fc
COURT SEAL OF You are summoned t/ appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

11/03/2020 /s/ Amy Strahan,tm

TANEY COUNTY Date Clerk
Further Information:

Officer's or Server's Affidavit of Service

 

 

 

 

| certify that:
4. am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. |have served the above summons by: (check one)
_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

 

 

 

 

 

 

 

 

  
 

defendant/respondent with , a person of the defendant's/respondent's family
q over the age of 15 years who permanently resides with the defendant/respondent. Cr “
(for service on a corporation) delivering a copy of the summons and a copy esyeetit t : =
(name) 1 A.'BRANDON = (title).
other: INTAKE SPECIAI IST - .
Seed at _ __ Cv Cort ’ © (address)
‘ — seed Whe B: 4
in SE Fouls County Son (state (time).
Zon OeAKn
Printed Name of Sheriff or Server
Subscribed and sworn to before me this (day) (year).

| am: (check one) [_] the clerk of the court of which affiant is an officer.
[] the judge of the court of which affiant is an officer.
CL] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)
(1 authorized to administer oaths. {use for court-appointed server)

 

(Seal)

 

Signature and Title

 

Service Fees
Summons $

 

 

 

 

 

Non Est $
Mileage $ ( miles @ $ per mile)
Total $
GC ia See the following page for directions to officer making return on service of summons.
4) (07-18) SM60 (SMOS) For Court Use Only. Document ID# 20-SMOS-66 41 of 2 (2046-CC00257) Rules 54.06, 54.07, 54.14, 54.20;

Case 6:20-cv-03414-BCW Document,1-3 Filed 14/24/20 Page 230f°88
WWF |e 20SEC OCI

 
/,

IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

 

 

 

Judge or Division: Case Number: 2046-CC00257

JEFFREY MMERRELL

Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address

LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN
P O BOX 117 =“ A
111 WEST BROADWAY 4 »]

vs. | BOLIVAR, MO_65613

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. = ey see

Nature of Suit:

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

 

 

Summons in Civil Case
The State of Missouri to: WALMART STORES EAST LP

Alias: ec
CT CORPORATION SYSTEMS hp iO
420 S CENTRAL AVE ch!
CLAYTON, MO 63105

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan,tm

Date Clerk
Further Information:
Sheriff's or Server's Return
Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
( delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C1 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.

CJ (foservice on a corporation) delivering a copy of the summons and a copy of the OW a A. BRANDON
(name) (title).

 

 

TANEY COUNTY

 

 

 

 

other.
Served at CT CORP ORATION fs
in Ob Louis County (County/City of St. Louis), MO, on DEC 0 | 7020 (date) ai v | time).

—in_D adel

 

 

 

 

 

 

 

 

 

 

Printed Name of Sheriff or Server Signaturd of S erver
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and swom to before me on (date).
(Seal) m2
My commission expires: ers
Date Notary Public <7
Sheriff's Fees, if applicable es
Summons $ o
Non Est $ nt
Sheriffs Deputy Salary 1
Supplemental Surcharge $ 10.00 a :
Mileage $ ( miles @ $. per mile) . =
Total $ , esd

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of serviéeron all

 

Gr J? of suits, see Supreme Court Rule 54.

 

 

OSCA/06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-~487 1 of 1 Civil Procedure Form No. 1; Rules 54.01 - 54.05,

BG Jo oe €:20-cv-03414- BOW Pomaie iggy BBO Rae oss
SO 1d
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI 3

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO_65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC, 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons in Civil Case
The State of Missouri to: WALMART,INC._.
Alias: RV (-
CT CORPORATION SYSTEM CK (A
120 SOUTH CENTRAL AVENUE

CLAYTON, MO 63105
COURT SEAL OF

 

You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiffipetitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. !f you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan,tm

Date Clerk

Further Information:

Sheriff's or Server's Return
Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(C delivering a copy of the summons and a copy of the petition to the defendant/respondent.
0 leaving @ copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent's family over the age of
1 years who permanently resides with the defendantrespondent.

OO (fér service on a corporation) delivering a copy of the summons and a copy of theycepnapint ‘R: BRANDON

 

TANEY COUNTY

 

 

 

 

 

 

 

 

(name) (title).

other: TON INTs :
Served at cT CORPORAT : (address)
in $t. Louis County ity of St. Louis), MO, te) 9 AM 4 (ime.

_—_— B A)
Ae Name of Sheriff or Server

Must be sworn before a notary public If not served by an authorized officeh,

Subscribed and sworn to before me on (date). " si
(Seal) . ‘

My commission expires: : ae
Date Notary Public

 

   

 

 

Sheriff's Fees, if applicable
Summons

Non Est

Sheriffs Deputy Salary
Supplemental Surcharge
Mileage

Total

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

OY, SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-488 1 of 4 Cia Peoscedre'Focm No: isuilewe S481 < SEBS
if Ti 5 acy Case 6:20-cv-08414-8G) Pe reg 1 acre 155/94 2B ap S29 5° and 50.150 RSM

Pe: rad

10.00
( miles @ $. per mile)

A A A A

 

 

 
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Y,

 

 

 

Judge or Division: Case Number: 2046-CC00257

JEFFREY MMERRELL

Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address

LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN
P O BOX 117 4 A
411 WEST BROADWAY yf mo

vs. | BOLIVAR, MO 65613

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. e Le 5 BUSES

Nature of Suit:

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

 

Summons in Civil Case

 

The State of Missouri to: WALMART STORES EAST LP

Alias: ec
CT CORPORATION SYSTEMS (Vv
420 S CENTRAL AVE a
CLAYTON, MO 63105

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan,tm

Date Clerk
Further Information:

 

TANEY COUNTY

 

 

Sheriff's or Server's Return
Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(CO delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent's family over the age of
45 years who permanently resides with the defendant/respondent.

CZ (forservice on a corporation) delivering a copy of the summons and a copy of the POW UR. BRANDON
(name)
other: IN TAKE ot ECH LIST
Served at CT CORPORATION aM
Si (County/City of St. Louis), MO, on [ JE . 0 4 7{ | 7 )_ date) af Gime),
un oO iLudes

 

 

in

 

 

 

 

 

 

 

 

G J? of suits, see Supreme Court Rule 54.

 

 

Printed Name of Sheriff or Server Signaturd of S erver
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal) ess
My commission expires: eo’ Lo
Date Notary Public 9 =o7
Sheriff's Fees, if applicable te
Summons $. —
Non Est $ CaN
Sheriffs Deputy Salary Be
Supplemental Surcharge  §$ 10.00 ; ‘
Mileage $. ( miles @ §. per mile) . =<
Total $ , ro

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of serviGeron all

 

 

OSCA406-18) SM30 (SMCC) For Court Lise Only: Document Id # 20-SMCC-487 1 of 1 Civil Procedure Form No. 1; Rules 54,01 — 54.05,

OF Ho Case O20 cu OA Cow! mare itj ene 508.196 Boe e. and 506,150 RSMo
SO 1d
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI 3

 

 

 

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY

vs. | BOLIVAR, MO 65613

Defendant/Respondent: Court Address:
KENT INTERNATIONAL INC. ao 4 STREET
Nature of Suit:
CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

 

Summons in Civil Case

 

The State of Missouri to: WALMART, INC. .

Alias: DO (-
CT CORPORATION SYSTEM CK (A
120 SOUTH CENTRAL AVENUE ’

CLAYTON, MO 63105
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,

exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/03/2020 /s/ Amy Strahan,tm
TANEY COUNTY

Date Clerk
Further Information:

 

 

Sheriff's or Server's Return
Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
C) delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(C1 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

Z , a person of the defendant's/respondent's family over the age of
1% years who permanently resides with the defendant/respondent.

 

 

 

 

 

 

 

C (fér service on a corporation) delivering a copy of the summons and a copy of thegcepyapaint ‘A: BRANDON
(name) (title).
other: TION INT: .
Served at cT CORPORA _ (address)
in__ St. Louis County 9

‘ (time).
fou Lied
Printed Name of Sheriff or Server

Must be sworn before a notary public If not served by an authorized officek-

Subscribed and swom to before me on (date). --
(Seal) :

My commission expires:

   

Date Notary Public

 

Sheriff's Fees, if applicable
Summons

Non Est

Sheriffs Deputy Salary
Supplemental Surcharge
Mileage

Total

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

Ke, SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-488 1 of 1 Civil Procedure Form No. 1; Rules 54.01 - 54.05,
if Te 5 ‘icy Case ©:20-0v-084.14- BOVE eee Lf oor 194/94 285 506129 7 50: 140; and 508.150 RSMo

fey rad

10.00
( miles @ §. per mile)

A A

 

 

 
 

IN THE CIRCUIT COURT OF TANEY COUNTY, MISSOURI

LEISA GROVES,

VS

KENT INTERNATIONAL, INC,
WAL-MART STORES EAST, L.P.
WALMART, INC.

COMES NOW, Plaintiff Leisa Groves, and pursuant to Rule 51.05 requests a change of

judge.

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 28 of

>

Plaintiff,

Case No. 2046-CC00257

 

Defendants.

PLAINTIFF’S MOTION FOR CHANGE OF JUDGE

DOUGLAS, HAUN & HEIDEMANN, P.C.
901 E. St. Louis St., Suite 1200

Springfield MO 65806

Telephone: (417) 887-4949

Fax: (417) 887-8618

craig@dhhlawfirm.com

By /s/ Craig R. Heidemann
Craig R. Heidemann

Missouri Bar No. 42778
Attorney for Plaintiff

 

pI of 2
 

CERTIFICATE OF SERVICE

I hereby certify that this document is being filed electronically with the Taney County Circuit
Court Clerk. A true and accurate copy of this document was served on the following parties via
first-class U.S. Mail, postage prepaid, on this 24"" day of December 2020:

Kent International Inc.

c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

Wal-Mart Stores East, L.P.
c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

Walmart, Inc.

c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

By /s/ Craig R. Heidemann

 

DHH No. 26017-001

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 29 of #8? °F?

 
 

IN THE CIRCUIT COURT OF TANEY COUNTY, MISSOURI

LEISA GROVES,

Plaintiff,
VS. Case No. 2046-CC00257

KENT INTERNATIONAL, INC.,
WAL-MART STORES EAST, L.P. and
WALMART, INC.,

 

Defendants.

PLAINTIFF’S NOTICE OF HEARING
TAKE NOTICE that Craig R. Heidemann will call up for hearing Plaintiff's Motion for
Change of Judge in the Circuit Court of Taney County, Missouri, on Thursday, January 7, 2021
via telephone at 417-234-4335 at 9:00 a.m. or as soon thereafter as counsel may be heard.

DOUGLAS, HAUN & HEIDEMANN, P.C.
901 E. St. Louis St., Suite 1200

Springfield MO 65806

Telephone: (417) 887-4949

Fax: (417) 887-8618

craig@dhhlawfirm.com

By /s/ Craig R. Heidemann
Craig R. Heidemann

Missouri Bar No. 42778
Attorney for Plaintiff

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 30 of 44%

 
 

CERTIFICATE OF SERVICE

I hereby certify that this document is being filed electronically with the Taney County Circuit
Court Clerk. A true and accurate copy of this document was served on the following parties via
first-class U.S. Mail, postage prepaid, on this 24" day of December 2020:

Kent International Inc.

c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

Wal-Mart Stores East, L.P.
c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

Walmart, Inc.

c/o CT Corporation System
120 South Central Ave
Clayton, Missouri 636105

By /s/ Craig R. Heidemann

 

DHH No, 26017-001

. Page 2 of 2
Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 31 of

 
 

 

 

 

DOUGLAS
HAUN

HEIDEMANN:?
el eeONEVERT ABRTE December 28, 2020

Tina Rowe

Taney County Circuit Court
PO Box 129

Forsyth, MO 65653

RE: Leisa Groves v. Kent International, Inc. et al
Case No: 2046=CC00257
DHH No: 26017=001

DHH Client: Leisa Groves
Dear Tina:

As per our telephone conversation this date, please recall the Request for Alias Summons for
Kent International, Inc. as well as the Alias Summons issued, as | did not have the authority to
file a Non-Est Summons Return.

Victoria Kobews

By:

 

Victoria Roberts, Litigation Paralegal

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 32 of 38
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: KENT INTERNATIONAL INC.
Alias:

THE CORPORATION TRUST COMPANY

1209 ORANGE STREET

WILMINGTON, DE 19801

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon

you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

 

 

 

 

12/28/2020 /s/ Amy Strahan,tm
TANEY COUNTY Date Clerk
Further Information:
Officer’s or Server's Affidavit of Service
| certify that:
1. |. am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. [have served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the defendant/respondent.
[_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with , a person of the defendant's/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

L_] (for service ona corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

(name) (title).
[-] other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).

lam: (check one) ([] the clerk of the court of which affiant is an officer.
[] the judge of the court of which affiant is an officer.

(Seal) (] authorized to administer oaths in the state in which the affiant served the above
a summons. (use for out-of-state officer)

) authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees
Summons $
Non Est $
Mileage $

$

( miles @ § per mile)
Total

 

See the following page for directions to officer making return on service of summons.

 

OSCA (07-18) SM60 (SMOSKFar GophUsey Ane PrauBRn\\# DEMORTANt 1-31 HFIRKPOHECONPZET) PageRules#.08B54.07, 54.14, 54.20:

506.500, 506.510 RSMo

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant’s/respondent's refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
30 days after service.

 

 

OSCA (07-18) SM6O (S U ; # 32 6tj 254.07, 54.14, 54.20;
(07-18) (SMOSdtear Gop lee/ COE Ppauipanty pF 2SMOMTAnt 1-32 Pie deos,Cagpasy) Pager elds 64 e549 eA ees

 
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY MMERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: KENT INTERNATIONAL INC.
Alias:

THE CORPORATION TRUST COMPANY

1209 ORANGE STREET

WILMINGTON, DE 19801

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

12/28/2020 /s/ Amy Strahan,tm
TANEY COUNTY Date Clerk
Further Information:

Officer’s or Server’s Affidavit of Service

 

 

 

 

 

| certify that:
1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

3.  |have served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the defendant/respondent.
[] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with , a person of the defendant’s/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

[_] (for service ona corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
[-] other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).

lam: (check one) [_] the clerk of the court of which affiant is an officer.
[_] the judge of the court of which affiant is an officer.

(Seal) (] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)

(_] authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees
Summons
Non Est

$
$
Mileage $ { miles @ $ per mile)
Total $

 

See the following page for directions to officer making return on service of summons.

 

OSCA (07-18) SM60 (SMOB)gar GeRODUse CRPpPauRAn MPH ZEMOMTENt 1-31 Pike deOKEGERPZ57) PageR@Gs6#.GB54.07, 54.14, 54.20;
506.500, 506.510 RSMo

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant's/respondent’s refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
30 days after service.

 

 

 

OSCA (07-18) SM60 (SMO) Far GoaUeOOEPoauPROVH ASMOMTE Nt 1-32 Fike ¢POUsCOP257) Pager@s 64 8054.07, oA.14, ee
4 i ls 10
IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2046-CC00257
JEFFREY M MERRELL
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address:
LEISA JOANNE GROVES CRAIG RICHARD HEIDEMANN

P O BOX 117

111 WEST BROADWAY
vs. | BOLIVAR, MO 65613

 

 

 

 

Defendant/Respondent: Court Address:

KENT INTERNATIONAL INC. 266 MAIN STREET

Nature of Suit: PO BOX 129

CC Pers Injury-Prod Liab FORSYTH, MO 65653 (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)
The State of Missouri to: KENT INTERNATIONAL INC.
Alias:
THE CORPORATION TRUST COMPANY
1209 ORANGE STREET
WILMINGTON, DE 19801

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of
which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be

taken against you for the relief demanded in this action.
11/03/2020 /s/ Amy Strahan,tm

TANEY COUNTY Date Clerk
Further Information:

Officer's or Server's Affidavit of Service

 

 

 

 

 

| certify that:
1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. | have served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the defendant/respondent.
L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with ,@ person of the defendant's/respondent's family
over the age of 15 years who permanently resides with the defendant/respondent.

[_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
L] other: A ff
Served at = (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).

 

| am: (check one) [_] the clerk of the court of which affiant is an officer.
[] the judge of the court of which affiant is an officer.

(Seal) L] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)

[-] authorized to administer oaths. (use for court-appointed server}

 

Signature and Title

 

Service Fees

Summons = $

Non Est $

Mileage $ { miles @ $ per mile)
Total $

 

See the following page for directions to officer making return on service of summons.

 

OSCA (07-18) SMEO (SMO 8) GoROUse DEMb4uRGup# Dswosasnt 1-31 bileq@ed4B/ecniaGy) Page RalésGh.GB54.07, 54.14, 54.20;
506.500, 506.510 RSMo

 
 

 

 

DH

DOUGLAS
HAUN
HEIDEMANN:

JUSHICE. FROM EVERY ANG,

December 28, 2020

Amy Strahan, Clerk

Taney County Circuit Court
PO Box 129
Forsyth, MO 65653

RE: Leisa Groves v Kent International, Inc., et al.
Taney County Case #2046-CC00257
DHH No. 26017-001
DHH Client: Leisa Groves

Dear Clerk:

Please issue an alias summons to Defendant, Kent International, Inc. the original summons has
not been served.

Yours truly,
DOUGLAS, HAUN & HEIDEMANN, P.C.

/s/ VictoriaRoberts
By:

 

Victoria Roberts, Litigation Paralegal

VRR:hs

417.887.4949 \
417.887.8618 10)

901 East St. Louis Street
Suite 1200
Springfield, Mo 65806

DHHLAWFIRM.COM

Case 6:20-cv-03414-BCW Document 1-3 Filed 12/29/20 Page 38 of 38
